Exhibit A NATIONAL LAMPOON, INC. OFFER TO EXTEND THE EXPIRATION DATE OF WARRANTS TO PURCHASE COMMON STOCK (referred to in the discussion below as the “Offer” or the “Offer to Extend”) THIS OFFER AND YOUR WITHDRAWAL RIGHTS EXPIRE AT 9:00 P.M. PACIFIC TIME ON AUGUST 6, 2008, UNLESS WE EXTEND THE OFFER. THE DATE OF THIS OFFER IS JULY 17, 2008 National Lampoon, Inc. (the “Company,” “we,” “us” or “our”) is offering to the holders of warrants (a “Warrant” or the “Warrants”) issued in conjunction with the sale of our Series B Convertible Preferred Stock and Series C Convertible Preferred Stock (collectively, the “Preferred Stock”) the opportunity to extend the term of the Warrants.The Warrants allow the holders (“Warrant Holders”) to purchase shares of our common stock, $0.001 par value, (“Common Stock”) at a price of $1.775 per share.In order to take advantage of the Offer, a Warrant Holder must exercise a portion of the Warrants and purchase no less than 10% of the shares of Common Stock covered by the Warrants.In exchange for the partial exercise of the Warrants prior to the expiration of the Offer, the expiration date of the Warrants issued in conjunction with the sale of our Series B and Series C Convertible Preferred Stock will be extended from December 9, 2008 to December 9, 2010. You are eligible to participate in the Offer if you are a Warrant Holder on the date of the Offer.Unless extended, the Offer will expire at 9:00 p.m., Pacific Time, on August 6, 2008. Participation in the Offer is voluntary, and there are no penalties for electing not to participate.If you choose not to participate in the Offer the term of your Warrant will not be extended, but the Warrant will continue to remain outstanding according to its existing terms and conditions.The term of any Warrant that is not extended will expire on December 9, If you want to take advantage of the Offer, before the Offer expires you must take the steps set forth in Part III, Section 4 of this document.To inform yourself about the Offer, you should: · read this whole document, particularly the Summary Term Sheet that starts on page 1, because it contains important information; · review your Warrant Agreement; · call Daniel S. Laikin, our Chief Executive Officer, at (310) 474-5252 if you have questions about the Offer or need another copy of this document. We are making this Offer upon the terms and conditions described in this Offer.The Offer is not conditioned on any minimum number of Warrant Holders electing to participate in the Offer.The Offer is, however, subject to conditions that we describe in Section 7 of Part III of this document. Shares of our Common Stock are quoted on the American Stock Exchange under the symbol “NLN”.On July 16, 2008, the closing price of one share of our Common Stock was $1.48.We recommend that you get current market prices for our Common Stock before deciding whether to take advantage of this Offer. IMPORTANT NOTICE Although our board of directors has approved the Offer, neither we nor our board of directors makes any recommendation to you as to whether or not you should accept the Offer and exercise a portion of your Warrants in exchange for the extension of the term of your remaining Warrants.We have not authorized any person to make any recommendation on our behalf as to whether or not you should accept the Offer. You must make your own decision as to whether or not to accept the Offer.In doing so, you should rely only on the information contained in this document and your Warrant Agreement.You are strongly encouraged to consult with your advisors, including your tax advisor, before making any decisions regarding the Offer. The Offer is dated July 17, 2008.You should not assume that the information contained in the Offer is accurate as of any date other than July 17, 2008, and the delivery of the Offer shall not, under any circumstances, create an implication that there has been no change in our affairs since July 17, 2008 or that the information herein is correct as of any time subsequent to such date. The Offer has not been approved or disapproved by the Securities and Exchange Commission or any state securities commission nor has the Securities and Exchange Commission or any state securities commission determined whether the information in this document is accurate or complete.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Page I Summary Term Sheet 1 A. How the Offer Works 1 B. Purpose of the Offer 4 C. Duration of the Offer 5 D. How to Participate 5 E. Federal Income Tax Considerations 7 F. How to Get More Information 7 G. Interests of Directors and Executive Officers in the Offer 7 II Certain Risks of Participating in the Offer 8 Economic Risks 8 Tax-Related Risks 9 Business-Related Risks 9 III The Offer 9 Section 1.Eligibility 9 Section 2.Number of Warrants; Expiration Date 9 Section 3.Purpose of the Offer 10 Section 4.Procedures for Participating in the Offer 10 Section 5.Withdrawal Rights and Change of Election 11 Section 6.Acceptance of Warrant Exercise and Issuance of Restricted Stock 12 Section 7.Conditions of the Offer 12 Section 8.Price Range of Our Common Stock 14 Section 9.Source and Amount of Funds or Other Consideration 15 Section 10. Information Concerning National Lampoon, Inc. 15 Section 11.Past Contracts, Transactions, Negotiations and Agreements 16 Section 12. Accounting Consequences of the Offer 21 Section 13. Legal Matters; Regulatory Approvals 21 Section 14. Material Federal Income Tax Consequences 21 Section 15. Extension of Offer; Termination; Amendment 22 Section 16. Fees and Expenses 22 Section 17. Additional Information 22 Section 18. Forward-Looking Statements 23 I. SUMMARY TERM SHEET The following are answers to some questions about the Offer.The answers are summaries and do not describe all of the details of the Offer.You should read all of this document and your Warrant Agreement because they contain the full details of the Offer and the terms of the Warrants, and these details could be important to you.For many of the questions, we have included a reference to the section or sections contained in Part III of this document where you can find a more complete discussion. This Summary is presented in question-and-answer format.The questions and answers are grouped as follows: · How the Offer Works · Purpose of the Offer · Duration of the Offer · How to Participate · Federal Income Tax Considerations · How to get More Information · Interests of Directors and Executive Officers in the Offer References in this document to the “Company,” “we,” “us” and “our” mean National Lampoon, Inc., and references to the time “the Offer expires” mean 9:00 p.m., Pacific Time, on August 6, 2008, or, if we extend the Offer period, any later date that we specify. QUESTIONS AND ANSWERS ABOUT THE OFFER A.HOW THE OFFER WORKS 1.What is the Offer? The Offer relates to Warrants that were issued to investors who purchased our Series B Convertible Preferred Stock and Series C Convertible Preferred Stock.The Warrants permit the Warrant Holder to purchase shares of our Common Stock at a price of $1.775 until May 31, 2008 if the Warrants were issued in conjunction with the sale of our Series B Convertible Preferred Stock, and until December 9, 2008 if the Warrants were issued in conjunction with the sale of our Series C Convertible Preferred Stock.In exchange for the Warrant Holder exercising a portion of the Warrants to purchase at least 10% of the Common Stock covered by the Warrants, we will extend the expiration date of the Warrant Holder’s remaining Warrants from May 31, 2008 to December 9, 2010, if the Warrants were issued in conjunction with the sale of our Series B Convertible Preferred Stock and from December 9, 2008 to December 9, 2010 if the Warrants were issued in conjunction with the sale of our Series C Convertible Preferred Stock.Holders of Warrants that were issued to investors who purchased our Series B Convertible Preferred Stock will have the expiration date of the Warrants extended from May 31, 2008 to December 9, 2008, irrespective of whether or not they participate in the Offer. 1 2.Who is entitled to participate in the Offer? Only holders of Warrants that were purchased in conjunction with the sale of our Series B Convertible Preferred Stock or Series C Convertible Preferred Stock are entitled to participate in the Offer. 3.How many shares of Common Stock are covered by the Warrants? In the offering of our Series B Convertible Preferred Stock, we included Warrants covering a total of 3,583,491 shares of Common Stock of which Warrants covering 3,390,234 shares of Common Stock remain outstanding.These Warrants are held by a total of 7 persons.In the offering of our Series C
